Exhibit EMPLOYMENT AGREEMENT This sets forth the terms of the Employment Agreement made effective as of January 1, 2008 between (i) COMMUNITY BANK SYSTEM, INC., a Delaware corporation and registered bank holding company, and COMMUNITY BANK, N.A., a national banking association, both having offices located in Dewitt, New York (collectively, the "Employer"), and (ii) GEORGE J. GETMAN, an individual currently residing at Manlius, New York ("Employee").This Agreement is effective as of January 1, W I T N E S S E T
